   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 1 of 11 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 ERIC SABATINI, Individually and On Behalf           )
 of All Others Similarly Situated,                   )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 RIBBON COMMUNICATIONS INC., KIM                     )   CLASS ACTION
 S. FENNEBRESQUE, BRUNS H.                           )
 GRAYSON, BEATRIZ V. INFANTE,                        )
 RICHARD J. LYNCH, KENT J. MATHY,                    )
 SCOTT E. SCHUBERT, and RICK W.                      )
 SMITH,                                              )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On November 14, 2019, Ribbon Communications Inc.’s (“Ribbon” or the “Parent”)

Board of Directors (the “Board” or “Individual Defendants”) caused Ribbon to enter into an

agreement and plan of merger (the “Merger Agreement”) with Eclipse Communications Ltd.,

Ribbon Communications Israel Ltd., ECI Telecom Group Ltd. (“ECI”), and ECI Holding

(Hungary) Korlátolt Felelősségű Társaság.

       2.      Pursuant to the terms of the Merger Agreement, all ECI equity securities will be

converted into the right to receive $324 million in cash and 32.5 million shares of Ribbon common

stock, and Merger Sub will be merged with and into ECI, with ECI continuing as a wholly-owned

subsidiary of Ribbon (the “Proposed Transaction”).
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 2 of 11 PageID #: 2



       3.      On January 10, 2020, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (“SEC”), which recommends that

Ribbon’s stockholders vote to approve the Proposed Transaction at a special meeting scheduled

for January 27, 2020.

       4.      As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading. Accordingly,

plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Ribbon common stock.




                                                  2
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 3 of 11 PageID #: 3



       9.      Defendant Ribbon is a Delaware corporation and maintains its principal executive

offices at 4 Technology Park Drive, Westford, Massachusetts 01886. Ribbon’s common stock is

traded on the NASDAQ Global Select Market under the ticker symbol “RBBN.”

       10.     Defendant Kim S. Fennebresque is a director of Ribbon.

       11.     Defendant Bruns H. Grayon is a director of Ribbon.

       12.     Defendant Beatriz V. Infante is a director of Ribbon.

       13.     Defendant Richard J. Lynch is Chairman of the Board of Ribbon.

       14.     Defendant Kent J. Mathy is a director of Ribbon.

       15.     Defendant Scott E. Schubert is a director of Ribbon.

       16.     Defendant Rick W. Smith is director of Ribbon.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Ribbon (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       19.     This action is properly maintainable as a class action.

       20.     The Class is so numerous that joinder of all members is impracticable. As of

January 8, 2020, there were approximately 110,959,971 shares of Ribbon common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

       21.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the 1934 Act and whether defendants will irreparably harm plaintiff




                                                  3
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 4 of 11 PageID #: 4



and the other members of the Class if defendants’ conduct complained of herein continues.

        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of Ribbon and the Proposed Transaction

        25.     Ribbon delivers market-leading software solutions that secure and power many of

the world’s leading service provider and enterprise communications environments.

        26.     Ribbon’s cloud-native solutions deliver intelligent and secure real-time

communications solutions for the cloud, network, and enterprise edge.

        27.     Ribbon’s Kandy Cloud real-time communications software platform delivers

advanced and embedded CPaaS and UCaaS capabilities enabling service providers to rapidly

create and deploy high-value communications services.




                                                 4
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 5 of 11 PageID #: 5



       28.    On November 14, 2019, the Individual Defendants caused Ribbon to enter into the

Merger Agreement.

       29.    Pursuant to the terms of the Merger Agreement, all ECI equity securities will be

converted into the right to receive $324 million in cash and 32.5 million shares of Ribbon common

stock, and Merger Sub will be merged with and into ECI, with ECI continuing as a wholly-owned

subsidiary of Ribbon.

       30.    According to the press release announcing the Proposed Transaction:

       Ribbon Communications Inc. (Nasdaq: RBBN), a global software leader in secure
       and intelligent cloud communications, today announced that it has entered into an
       agreement to acquire, through a merger, ECI Telecom Group Ltd (“ECI”), a global
       provider of end-to-end packet-optical transport and SDN/NFV solutions for service
       providers, enterprises, and data center operators, for 32.5 million shares of Ribbon
       common stock and $324 million of cash. ECI stockholders will also receive
       approximately $31 million from ECI’s sale of real estate assets. . . .

       Transaction Details

       Under the terms of the merger agreement, Ribbon will acquire all outstanding
       equity of ECI. Ribbon will issue 32.5 million shares of its common stock to ECI
       stockholders and provide $324 million of net cash consideration. ECI stockholders
       are expected to own approximately 23 percent of the combined company on a fully
       diluted basis. Cash consideration is expected to be financed through cash on hand
       and committed debt financing consisting of a new $400 million term loan facility
       and new $100 million revolving credit facility, which is projected to be undrawn at
       close. The new facilities will retire Ribbon’s existing credit facility. In addition,
       ECI stockholders will also receive approximately $31 million from ECI’s sale of
       real estate assets. The proposed transaction has been unanimously approved by
       Ribbon’s board of directors and is subject to the approval of Ribbon’s stockholders,
       regulatory approvals and customary closing conditions. Ribbon anticipates the
       acquisition will close in the first quarter of 2020. Ribbon’s corporate headquarters
       is expected to remain in Westford, Massachusetts. . . .

       TAP Advisors and Citizens Capital Markets acted as financial advisors to Ribbon
       and Latham & Watkins LLP and GKH Law Offices served as Ribbon’s legal
       advisors. Barclays acted as a financial advisor to ECI and Davis Polk & Wardwell
       LLP and FBC & Co served as ECI’s legal advisors. Citizens Bank, N.A. has
       provided fully committed debt financing for the transaction.




                                                5
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 6 of 11 PageID #: 6



The Proxy Statement Omits Material Information

       31.     Defendants filed the Proxy Statement with the SEC, which recommends that

Ribbon’s stockholders vote to approve the Proposed Transaction at a special meeting scheduled

for January 27, 2020.

       32.     As set forth below, the Proxy Statement omits material information.

       33.     First, the Proxy Statement omits material information regarding the Company’s,

ECI’s, and the combined company’s financial projections.

       34.     With respect to the “Ribbon Management Forecasts,” the Proxy Statement fails to

disclose: (i) all line items used to calculate (a) Adjusted EBITDA and (b) Unlevered Free Cash

Flow; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       35.     With respect to the “Adjusted ECI Forecasts,” the Proxy Statement fails to disclose:

(i) all line items used to calculate (a) Adjusted EBITDA and (b) Unlevered Free Cash Flow; and

(ii) a reconciliation of all non-GAAP to GAAP metrics.

       36.     With respect to the “Combined Projections,” the Proxy Statement fails to disclose:

(i) all line items used to calculate (a) Adjusted EBITDA and (b) Unlevered Free Cash Flow; and

(ii) a reconciliation of all non-GAAP to GAAP metrics.

       37.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       38.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, TAP Advisors (“TAP”).




                                                6
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 7 of 11 PageID #: 7



       39.     With respect to TAP’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the individual inputs

and assumptions underlying the discount rates ranging from 12.0% to 14.0%; (iii) the terminal

value of the Company; and (iv) TAP’s basis for applying a perpetuity growth rate of 3.0% and a

weighted average cost of capital of 13.0%.

       40.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       41.     Third, the Proxy Statement omits material information regarding potential conflicts

of interest of TAP and the Company’s additional financial advisor, Citizens Capital Markets

(“CCM”).

       42.     The Proxy Statement fails to disclose whether TAP has performed past services for

Ribbon or its affiliates, as well as the timing and nature of such services and the amount of

compensation received by TAP for providing such services.

       43.     The Proxy Statement fails to disclose the amount of compensation CCM has

received or will receive in connection with its engagement, and the amount of CCM’s

compensation that is contingent upon the consummation of the Proposed Transaction.

       44.     The Proxy Statement fails to disclose whether CCM has performed past services

for any parties to the Merger Agreement or their affiliates, as well as the timing and nature of such

services and the amount of compensation received or to be received by CCM for providing such

services.

       45.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,




                                                  7
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 8 of 11 PageID #: 8



selection, and implementation of strategic alternatives.

       46.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       47.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Ribbon’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Ribbon

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Ribbon is liable as the issuer of

these statements.

       50.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within Ribbon, the Individual Defendants were

aware of this information and their duty to disclose this information in the Proxy Statement.

       51.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       52.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.



                                                  8
   Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 9 of 11 PageID #: 9



       53.     The Proxy Statement is an essential link in causing plaintiff and Ribbon’s

stockholders to approve the Proposed Transaction.

       54.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       55.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     The Individual Defendants acted as controlling persons of Ribbon within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Ribbon and participation in and/or awareness of Ribbon’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement, they had the power

to influence and control and did influence and control, directly or indirectly, the decision making

of Ribbon, including the content and dissemination of the various statements that plaintiff contends

are false and misleading.

       58.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       59.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Ribbon, and, therefore, is presumed to have had the

power to control and influence the particular transactions giving rise to the violations as alleged



                                                  9
  Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 10 of 11 PageID #: 10



herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        60.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        61.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

        D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 10
  Case 1:20-cv-00069-MN Document 1 Filed 01/16/20 Page 11 of 11 PageID #: 11



       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.

 Dated: January 16, 2020                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
